 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWantagh Auto Sales,Inc.andLocal 259, UnitedAutomobile,AerospaceandAgriculturalImplementWorkersofAmerica(UAW)AFL-CIO.Local 259,Case 29-CA-1062Upon the recordsomade and,inviewofmyobservation of the demeanor of the witnesses,Iherebymake the following findingsof fact:1.THE RESPONDENTJune 27, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn January 27, 1969, Trial Examiner WilliamSeagle issued his Decision in the above-entitled case,finding that Respondent had not engaged in certainunfair labor practices as alleged in the complaintand recommending that the Board dismiss thecomplaint in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and Respondentfiled a brief in opposition to the General Counselexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE,,Trial Examiner: Upon a charge filedby the union' on August 7, 1967; a complaint issued onSeptember 28, 1967, by the Regional Director of Region29 of the Board, in which violations of Section8(a)(1),(3), and (5) of the Act were alleged, and the answer of theRespondent, in which the commission of any unfair laborpractices was denied, I heard this case at Brooklyn, NewYork, on October 14 and 15, 1968.Subsequent to the hearing,counselfor the GeneralCounsel and for the Respondent filed briefs with me.'TheUnion has requested, however,that the initialsAFL-CIO bedeleted in all matters pending before the Board.The Respondent, Wantagh Auto Sales, Inc., hereinafterreferred to as Wantagh, is a New York corporation whichat all material times has maintained its principal officeand place of business at 3614 Sunrise Highway in theVillage ofWantagh, County of Nassau, State of NewYork, where it has been engaged in the retail sale anddistributionofnew and used automobiles and ofautomobile parts and related products.During the past year, which is representative of itsannualoperations, theRespondent, in the course andconduct of its retail operations, derived gross revenuestherefrom in excess of $500,000.During thesamerepresentative period, the Respondent,in the course and conduct of itsbusiness,purchased andcaused to be transported and delivered to its Wantaghplace of business, new automobiles, automobile parts andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were transported and delivered to its place of business ininterstate commerce directly from states of the UnitedStates other than the State in which it is located.II.THE LABORORGANIZATION INVOLVEDLocal259,UnitedAutomobile,AerospaceandAgricultural ImplementWorkers of America (UAW),hereinafterreferredtoasLocal259,isalabororganizationwithin the meaning of Section 2(5) of theAct.On July 17, 1967, Local 259 was certified as thecollective-bargainingrepresentative of the Respondent'sservice department employees, and has continued to act inthis capacity.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Factual FindingsThe three principal figures in the present case areHyman Isaacs, Robert Green, and Fred Velez.Isaacs is alabor relations consultant who has had wide experience innegotiatingcollective-bargainingagreementsforautomobiledealers.These included both individual dealersand a multiemployergroupknown as the AutomobileDealers Industrial Relations Association of New York,Inc. (hereinafter referred to as the IRA). Velez is thebusinessagent of Local 259, and he had been in contractnegotiationswith Isaacssometen or twelve times beforehe had been retained as a labor relations consultant byRobert Green, the president of Wantagh. Velez had calledstrikes over the terms of the IRA contract in 1959, 1961,and 1963, and he had also struck an individual automobiledealer, Babylon Ford, in 1966.The advent of Local 259 and its certification had beenpreceded by a period of turbulence in the labor relationsofWantagh. Its service shop employees had beenrepresented for a number of years prior to 1967 by aTeamsters Local. In March 1967, however, the employeeswent on strike, and one of them, John T. Cornelius, fileda petition for decertification. Local 259 intervened in thedecertification proceeding, the ultimate result of whichwas its certification. Robert Green, the owner of Wantaghapparently harbored some ill will towards Cornelius177 NLRB No. 19 WANTAGH AUTO SALES, INC.because of the role he had played in launching thedecertification proceeding.After the certification of Local 259,Wantagh enteredinto negotiations with the union for a contract.The firstnegotiating session occurredon July 21, 1967 inIsaacs'office in New York City. For the Respondent there werepresent Isaacs and Green,'and for the Union Velez,Cornelius,andEugene Saboda,the last two-namedconstituting employee representatives.'Velez presentedIsaacs and Green with a proposed form of contract, whichwas modeled on the IRA contract but contained an evenhigher wage scale.There was a discussion of the variousprovisionsof the contract that covered noneconomicitems,and agreement was reached on some of them, suchas a provision for a union shop and for a union hiringhall.But Isaacs characterized the union'swage proposalsas "ridiculous."He pointed out that Wantagh was only a"country store"-this was a favorite expression of Isaacs- and that other suburban dealers,such as Babylon Fordand PatchogueFord,did not conform to the associationwage scale, and were in fact a year or two behind it.Being in disagreement,the parties agreed to meet againon July 26.The secondmeeting,withthesame parties inattendance,took place as scheduled in Isaacs'office onJuly 26. At thismeeting,the parties agreed,basically, onthe noneconomic items of the union'sproposed contractbut failed to agree on the wage scale.Isaacs proposed awage scale that in effect would keep the Wantaghemployees 2 years behind the IRA contract scale but thiswas not acceptable to the union negotiators. Velezintimated the possibility of a strike,towhich Isaacsresponded:"Well, you can be my guest" (another favoriteexpression of Isaacs),"You canstrike rightnow."WhenVelez replied that they would strike when they were ready,Isaacs also declared that he would not allow Velez to takehim into"announcementtime," by whichIsaacsmeantthat he would not allow Velez to drag out the negotiationsuntil the next year'smodels would be out on September14.Before the meeting of July 26 broke up, anothermeeting was scheduled for 3 p.m. the next day in Isaacs'office inNew York City.But Velez returned about anhour later and arranged to meet with Isaacs and Greenfor an off-the-record discussion at which Cornelius andSaboda would not be present.In this off-the-recordmeetingtheparties"wrappedup"theremainingnoneconomic items, and Velez told Isaacs that he thoughtthat he could sell his wage proposals but that he wouldmeet with the employees that night and call Isaacs thenext morning.Velezduly called Isaacs the next morningand told him it was a deal but they would have to "wrapitup."Velez also suggested that since he had othernegotiations that day in Long Island the meetingscheduled for later that same afternoon in Isaacs'office inNew York City be shifted to the Wantagh agency. As thiswouldrequire that Isaacs rearrange his schedule, he wouldnot agree immediately to the suggested change in theplace of the meeting but asked Velez to call him aboutnoon.When Velez did so,Isaacs agreed to meet atWantagh but also engaged in some jockeying for position.He asked Velez to put the wage offer on the table as hisown and he would accept it. But Velez suggested just theopposite-that Isaacs put the wage offer on the table'Allen Isaacs, a son of HymanIsaacs,was also present but only in therole of amanuensis'Saboda is, however, no longer employed by Wantagh.151andhewould accept it.Isaacs said he would have to thinkabout that.WhenIsaacs andVelez got to Wantagh'sabout 3 o'clock that same afternoon for the formal,scheduledmeeting,Cornelius and Saboda were not there.Apparently, nobody had bothered to inform them aboutthe change in the place of meeting. After a delay of aboutthree-quarters of an hour, they arrived, however, and themeeting was held.Isaacs proceeded to put what he called his "final" offeron the table at this meetingof July 27,after engaging insome facesaving by explaining that time was short. Velez,as well as the two members of the employee committee,namely Cornelius and Saboda, told Isaacs it was a dealbut that they would "have to take it out to the people."Isaacs remarked that he understood that but, apparently,he regarded approval by the unit employees as a foregoneconclusion, for he took out a pad, and started to reducethe terms of the offer to writing. It happened just then tobe coffee break time for the shop employees, and Velez,Cornelius and Saboda went out to them, and putIsaacs'offer to them. However, the employees rejected the offer,and the union negotiators returned to the meeting room tobreak the tidings to Isaacs and Green.When they heard what had happened,Isaacsand Greenwere furious. Isaacs in his anger accused Velez of trickinghim and doublecrossing him. Green screamed at Isaacs,and threw his papers into a drawer of his desk. Hedeclared that they had made their final offer and that thenegotiations were at an impasse,and, when Velez voiced asuspicionthat Green intended to lock the employees out,Isaacs declared thathewould be the one who woulddecide that.The next day, which was July 28, Green called ameeting of the shop employees at about noon. Isaacs wasthen on the premises, having arrived about an hourearlier.At the meeting, Green informed the employeesthat they had "reneged" on his offer, and, since he couldnot tolerate this, he would have to close the doors of theshop. He made good the threat by doing so immediately.Thus the employees were locked out.There wasa meetingon August 15 in the offices of theNew York State Mediation Board. The mediator metseparately with the parties on each side but neither sidewould change its position. Consequently, the mediator didnot bring the parties together for a face-to-face meeting.On August 25, the respondent sent each of the 15 unitemployees whose names are included in paragraph 14 ofthe complaint'the following identical letter:It has come to my attention through various sourcesthat certain facts relative to the present lock-out havebeen distorted. The sole purpose of this letter, which isgoing to all service department employees, is to setthings straight.1.My reason for closing the service department isstrictly this:Ientered into the recent negotiations ingood faith with your committee (as in allpreviouscontracts) and made offers based on economic andcompetitiveconsiderations.As a result of thesenegotiationswe had an off-the-record talkwhichresulted in an agreement which was, and is,a betterdeal than that of BabylonFord (without their 17 daystrike). I then made this an official offer which yourThese 15employees are Emory Alexander, Raymond S Barrett, HarryC. Betz,John J.Cornelius,Ralph Cutillo,Harold J. Eager,Frank Hardt,RobertW Hock,TheodoreF Howell, John R Kilkenny,MartinW.Kral, Robert F. Leonard,Willie R Reid, Eugene Saboda,and James M.Spencel 152DECISIONSOF NATIONALLABOR RELATIONS BOARDcommittee accepted officially.While this agreement was being written upyourcommittee reneged.Since this offer was made by me in good faith andconstituted my final offer in an effort to conclude thismatter and since this was then welched on,Iwas leftwith no alternative but to close down the servicedepartment.This was the only way I could show myconvictions and to demonstrate to certain individualsthat I am neither stupid nor crazy and would nottolerate their trickery.2. It is also stated that I refuse to negotiate with youthat your committee waited five hours for me at ameeting which I failed to attend.The truth is theNew York State Board of Mediation called a meetingto ascertain the facts.My presence was not requiredas my representative,Mr. Isaacs was there withfullauthority from meto negotiate,sign a contract oranything else necessary.The further truth is that the proposal made by yourcommittee to Mr.Friedman,the State Mediator wereso utterly absurb[sic] that there was nothing to talkabout.Iam ready to talk any time,any place but I am notready to exceed the limits of good business by givingmore than many economic factors allow me to.Beforeentering into negotiations I made many comparativestudies and careful calculations and came to a decisionbased on good business sense-not emotion or whatIfeel.In spite of what you are being told about me I amstillthe same person with whom most of you haveenjoyed a pretty good relationship for a good manyyears.Despite what you have been told I by no meansderive any pleasure or satisfaction out of seeing you onthe street because of a misguided few who,Ibelieve,are misleading you.It is for your benefit and mine that each of you takea good look at thisthing-think for yourself-make aproper evaluation on a proper basis what is means toyou.For many of you these negotiations will bring nofurther gain.For others,consider what you have beenoffered and what you will settle for and what the netgain will be.Against this calculate what your lost wagesamount to so far and how much more you will lose inthe coming months of strike. Balancing the gain againstthe loss can you ever make up your loss?If you decide that you can gain then you are doingthe right thing.Study this carefully and realistically,without emotion,and come to a decision by yourselfand for yourself.That is what I have done. That is what I believe youshould do.Under date of October 12, the Respondent sentidentical letters to each of the service shop employees. Theletter read as follows:Please be advised that the service shop at WantaghAuto Sales,Inc.,will reopen for business on Monday,October 16, 1967. Accordingly you are requested toreturn to work at 8 a.m. on Monday, October 16, 1967.Some of you may be under the impression that youwill receive wages for the period the shop has beenclosed.The Company feels that despite what you havebeen told it has absolutely no legal liability in thismatter.Further,ifyou fail to report to work at 8 a.m.Monday,October 16,1967, there can be no questionthat from that day forward the company will owe youno wages.Ultimately,theRespondent reached agreement withLocal259on the terms of a collective-bargainingagreement.The agreement is dated November27, 1967,was to go into effect on December1,1967, and tocontinue in effect until its expiration date,which is June 1,1971.B. Concluding FindingsThe testimony of all the witnesses is extremely variantas to what was said by the parties at the negotiatingsessions.Ihave resolved the conflicts in their testimony onthe basis of inherent probability,reasoning from theiradmissions.The powers of recollection of Cornelius,Saboda, and Velez struck me, moreover,as none too gonewhen it came to remembering the details of thenegotiations. Isaacs was certainly much better at that thanVelez, Cornelius,or Saboda but I credit the testimony ofno witness in its entirety.Isaacs,forexample gavecontradictory testimony on the subject of his authority toact for Green.As a further example,Ireject thetestimony of Green in which he sought to insinuate thatwhen Velez,Cornelius,and Saboda left the office wherethe negotiations had taken place on July 27 they neveractually consulted with the service shop employees. On theother hand,I reject the testimony of Velez, Cornelius, andSaboda that Velez asked Isaacs and Green for anothermeeting on July 27 even as the latter were screaming andthreatening to lock out the employees.Ialso reject thetestimony of Cornelius that while he was on the picketline after the lockout he attempted to interest Green inanothermeeting although he was barely on speakingterms with the latter.Counsel for the General Counselseeks to discredit some of the testimony of Isaacs andGreen,relatingtotheirfearsofastrikebeforeannouncement time,on the ground that these fears are notreflected in their prehearing affidavits.But mere omissionsfrom affidavits can hardly ever be conclusive; theiraffidavitsdealt,primarilywiththedetailsof thenegotiationson various provisions of the proposedcontract.Somewhat inconsistently counsel for the GeneralCounsel accepts the testimony of Saboda that Velez askedfor another meeting after the threat of a lockout,althoughSaboda made no mention of such a request inhisprehearing affidavit.The principal question presented in the present case iswhether the lockout of the Respondent's employees onJuly 28 was unlawful. The answer to this question ispresentlygovernedbyThe American Ship BuildingCompany,380 U.S. 300,as construed by the Board inThe Evening News Association,166NLRB No. 6, andDarling and Company,171NLRB No. 95.In theEveningNewscase,a majority of the Board refused to confineAmerican Shipto its precise facts but accepted theCourt's general reasoning in that case.The majority of theBoard held,therefore,that the court had "obliterated, asa matter of law, the line previously drawn by the Boardbetween offensive and defensive lockouts,"and that theBoard could no longer conclude that"a lockout isunlawful solely because it is not defensive in nature." Thetest of the lawfulness of a lockout would henceforth be, asthe court had stated,whether,assuming no motive todiscourage union activity or to evade bargaining exists, thelockout"is inherently so prejudicial to union interest and WANTAGH AUTO SALES, INC.so devoid of significant economic justification" that noevidence of intent was necessary. InDarlingthe Boardmajority went a step further and applied the tests of thelegality of a lockoutlaid down inAmericanShipto alockout that had occurred prior to impasse. As the Boardsaid:While we recognize that the Court's holding waslimited to a situation involving a lockout after animpasse in bargaining, we do not find that the absenceof an impasse renders the testper seinapplicable. TheCourt indicated that a careful evaluation of all thesurrounding circumstances must be made to determinewhether there was unlawful motivation in the lockout.The absence of animpasse isone of the surroundingcircumstances, but it does not necessarily require aconclusion that the lockout was unlawful, on thatground alone.While a finding of an impasse innegotiationsmaybeafactorsupportingadetermination that a particular lockout is lawful, theabsence of an impasse does not of itself make a lockoutunlawful any more than the mere existence of animpasse automatically renders a lockout lawful.InDelhi-Taylor Refining Division, Hess Oil and ChemicalCorporation,167 NLRB No. 8, theBoard also upheld anoffensive lockoutwhich, it said, cannot be deemedunlawful simply because it was offensive, rather thandefensive,despitethefactthattheemployerhadunlawfully insisted on the exclusion of certain categoriesof employees fromthe bargaining unit.It is clear from the court's and the Board decision whatfactors in the case of a lockout are not to be deemedcontrolling. It is not so clear however, what factors are tobe deemed controlling. The tests of the illegality of alockout that is offensive in nature seem to possess morethan the usual degree of imprecision that characterizesmost legal tests. These tests would seem to be particularlydifficult to apply in the rather confusing circumstances ofthe present case.Icanhardly say on the basis of the record evidencethatWantagh as a firm or Green as an individual was anantiunion employer.Whilethere was some turbulence inthe history of the respondent's labor relations, the recorddoes not indicate the causes for this state of affairs, nordoes it indicate whose fault it was. It does show at least,however, that Green was accustomed to bargain withlaborunions.Concededly,Green,throughIsaacs,bargained in good faith with the representatives of Local259 at least down to themeetingof July 27.While the absence of an impasse in negotiations is nolonger decisive in determining the legality of an offensivelockout, thepositionof the employerisweakerif it can besaid that an impasse in bargaining has not been reached.The Board recently laid down the tests for determining theexistence of an impasseinTaftBroadcastingCompany,163 NLRB No. 55. "The bargaining history" declared theBoard, "the good faith of the parties in negotiations, thelength of the negotiations,the importance of the issue orissuesastowhichthereisdisagreement,thecontemporanious understanding of the parties as to thestateof negotiations, are all relevant factors to beconsideredin decidingwhetheran impasse in bargainingexisted."But it is apparent that these tests are no moreprecise than the tests of the legality of a lockout itself.Indeed, the Board also declared in theTaft Broadcastingcase that the application of the tests was "a matter ofjudgment."Counsel for the General Counsel seeks to establish thatno impasse had been reached in the negotiations prior to153the lockout in two ways. Firstly, in the "statement offacts"made in his brief he seeks to minimize theimportance of the meeting of July 21. About all he saysabout thismeeting isthat "after a brief discussion of thedemands, the parties agreed to meet again on July 26,1967." Actually, there was detailed bargaining at the July21 session about all the provisions of the contract. Thecontrary impression is based on the testimony of Velez,Cornelius, and Saboda but this results from the vaguenessof their recollections rather than from the perfunctorynature of the negotiations.Secondly,inhisargumentcounsel for the GeneralCounsel proceeds on the assumption that there were onlythree negotiating sessions in all. Actually, there were foursuch sessions. Counsel for the General Counsel chooses todisregard the off-the-record meeting between Velez andIsaacs and Green on July 27 before the full-dress meetinglater that same day, at which virtually all the outstandingissueswere settled.He also disregards the informalcontacts between Velez and Isaacs during the whole periodof the negotiations. It is true, of course, that even fourmeetings do not constitute a large number of meetings butthey appear to have been lengthy ones, and in any event,the number of meetings necessary in any given case, mustdepend on the complexity of the issues and the magnitudeof the enterprise. Here the negotiators were dealing forthe employees in a small bargaining unit consisting of nomore than 15 members, and were not engaged, moreoverin bargaining from scratch, but in adopting an associationcontract to their own needs. In such circumstances, animpasse could readily develop in four meetings, and, infact, it did materialize. It is established by the testimonyof the General Counsel's own witnesses that in thefull-dressmeeting the afternoon of July 27 Isaacs made itperfectly clear that he was making a final offer, and thattheunionnegotiatorsunderstoodperfectlythat thenegotiators had reached an impasse.Actually, counsel for the General Counsel seems to benone too sure of his ground in contending that an impassein the negotiations had occurred. He seeks to buttress hiscase by contending also that Velez made a request forfurther bargaining after Green and Isaacs had flown into arage upon the rejection of their offer, and that this requestimposed a further duty on them to resume bargaining, sothat adjustments could be made that might satisfy the unitemployees. Unfortunately for this phase of the argumentof counsel for the General Counsel I have been unable tocredit the testimony on which it rests, and I cannotassume,therefore, that a request for the continuation ofbargaining was made even while Green and Isaacs wereraging at the rejection of their final offer.What Velezfeared at this point was a lockout and he expressed hisfear. In the context of that situation, it is hardly to beexpected that he would immediately press for theresumption of bargaining. If his request was then ignored,itwould be reasonable to suppose that he wouldsubsequently make his request in writing. Certainly this issomething that would normally be expected from anexperiencedunionbusinessagent.As for Cornelius'alleged approaches, to Green on the picket line, even if Icould believe that they actually took place, I could notregard them as sufficiently clear and unambiguous toconstitutea request to resume bargaining. Since theRespondent did not ignore subsequent requests to resumebargaining, such as they request that must have led to theNew York State Mediation Board meeting, or the requestthatledultimatelytothemakingofthecollective-bargaining agreement, it is hard to believe that a 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest was made by the union contemporaneously withthe threat of the lockout.The rejection of the contentions that there was noimpasse in the negotiations and that the union made arequest to resume bargaining after a threat of lockout wasmade leaves counsel for the General Counsel only with thegeneral argument that the Respondent'sconduct was sodevoid of any economic justification that it must beconcluded that its sole motive was to discourage unionactivity and to evade bargaining.But this argument, too,isbased on the factual assumptions that the union neverthreatened to strike and that there was no reasonableexpectation that there would be a strike at announcementtime.Again,however,I cannot accept these assumptions.Although it may be that neither the strike threat nor itstiming was quite calculated to create the dismay that isattributed to it by counsel for the Respondent.There wasa certain element of jocosity in Isaacs'reaction to thestrike threat-this is apparent from his be my guestremark-and announcement time,while in the offing, wasstillabout 6 weeks away.While it undoubtedly was acloud on the horizon, the rain was not about to fall. Inany event,I cannot conclude that there was a total lack ofeconomic justification.It is true that Isaacs and Green seem to have been in agreat state of emotional upset on the days that they madetheir decision to lock out the employees.In their angerand frustration they came to believe that they had beentricked by Velez and that he had not even submitted theiroffer to the employees.But I cannot say that they did notentertain these beliefs in good faith.Counsel for the General Counsel expresses his beliefthat Isaacs and Green locked out the employees only topunish them.This seems to me to be somewhat beside thepoint.In the case of every offensive lockout there isprobablyanelementofpunishment,althoughtheemployer's anger is usually not openly manifested. Thereal question whether there was any economicjustificationfor the lockout remains.This is not to be decided in termsof whether the employer makes it plain that he has losthis temper. It seems to me that the lockout did serve toimprove the Respondent'sbargaining position,and to award off a strike that might otherwise have occurred. Itseems to me therefore not to have been unlawful under theprecedents now applicable.It is also the position of counsel for the GeneralCounsel that the respondent's letter of August 25, 1967,constituted"a clear attempt"to bargain directly andindividually with unit employees in violation of Section8(a)(1) and(5) of the Act. Indeedhe regards the letter as"a blatant appeal to unit employees to abandon theircollectivebargaining representative." To me this wouldseem an indulgence in hyperbole even if I were to assumethat the respondent had engaged in an unlawful lockout ofitsemployees.It seems to me that in writing the letterGreen was only seeking to justify himself - to inform theemployees of the status of the negotiations and to state hisown position.Ican find nothing in the letter that canreasonably be construed as an appeal to the employees to"abandon"their bargaining representative.Green declaredhimself to be "ready to talk any time,any place .. .He did not exclude the union. While there are cases inwhich employers have been held to have violated Section8(a)(5)of theAct by communicatingwith employeesduring collective-bargaining negotiations,such violationshave beenfound onlywhen the employer's language wasitselfcoercive,orcould reasonablybe construed ascoercive in the contextof other unfair labor practices ofthe employer. The letterin the present case would seem tobe governed by the principleslaid down bythe Board inProctor&GambleMfg. Co.,160 NLRB 334, 340, wherethe Board declared:"As a matter of settledlaw, Section8(a)(5) does not,ona per sebasis,preclude anemployerfromcommunicating,innoncoerciveterms,withemployees during collective bargaining negotiations. Thefact thatan employer chooses toinform employees of thestatus of negotiations,or of proposalspreviously made tothe union,or of itsversion of a breakdown in negotiationswill not alone establish a failure to bargain ingood faith."CONCLUSIONS OF LAW1.The Respondent,Wantagh AutoSales, Inc., is anemployer engaged in commerce,or in an industryaffecting commerce,within the meaning ofSection 2(6)and (7) of the Act.2.Local 259,UnitedAutomobile,Aerospace andAgricultural ImplementWorkers of America (UAW), is alabor organization within the meaning ofSection 2(5) ofthe Act.3.Allservicedepartmentemployees includingautomobile mechanics,car polishers,used car lot men andparts department employeesof the respondent employedat itsWantagh place of business,exclusive of all salesmen,service salesmen,office clericals,watchmen, guards andallsupervisors as defined in Section2(11) of the Act,constitute a unit appropriate for the purposesof collectivebargaining within the meaning of Section 9(b) of the Act.4.On or about July 26, 1967, a majority of theemployeesof theRespondent in the above described unit,by a secretballot election conductedunder thesupervisionof theRegional Director for Region29, of the NationalLaborRelations Board,designated and selected the unionas their representativefor the purpose of collectivebargaining with the Respondent,and on July17, 1967, thesaid Regional Directorcertified theunion as the exclusivecollective-bargaining representative of the employees inthe said unit, and at all times since the said date, theunion,by virtueof Section9(a) of the Act,has been andis now the exclusive representative of all the employees inthe said unit for the purposeof collectivebargaining.5.By locking out its employeesfrom July 28 toOctober 16,1967;by suspending collective-bargainingnegotiations with the union during the said period, and bycommunicatingdirectly withits employeeson August 25,1967, aboutthe course of the bargaining,the Respondentdid not engage in any unfair labor practice affectingcommerce within the meaning of Section 8(a)(1), (3), or(5) of the Act.RECOMMENDED ORDERIn view of my findings of fact and conclusions of law, Irecommend that the Board enter an order dismissing thecomplaint.